Beck, J.
*58i. practice eonrt^eondencefeV1' *57I. The defendants pleaded as a defense to the action that the goods, for the price of which this suit is *58brought, were purchased under a verbal contract to the effect that if the goods did not correspond with the sample by which they were sold, and when received they did not suit defendants, they were at liberty to return them, or any portion of them, which did not suit, paying for those not returned. A like stipulation was made as to the price, which was to be no higher than the goods could be bought for elsewhere, and that a failure in this regard should authorize the return of the goods, or any portion thereof. It is alleged that the goods, as to the price and quality, were not as stipulated for in the contract, of which defendants notified plaintiffs, who directed the return of the goods to a certain person mentioned by them. The defendants, having sold part of the goods, sent to this person the remainder, and remitted to them a draft for the amount of the sales of the goods not returned. The plaintiffs refused to receive the draft, and returned it to defendants, and also caused the goods to be returned. Defendants tender in their answer the goods on hand, and the amount of the price of the goods sold by them. They also set up a counter-claim for freight and express charges paid by them.
II. The controlling issue in the case involves the conditions of the contract, and the return of the goods in accord therewith. Upon these issues the evidence was conflicting. It cannot be said that there was such a failure of evidence in support of the decision of the court below upon the issues as authorizes us to reverse the judgment. The same remark is applicable to the issues upon the counter-claim. The qase is simply one of conflict of evidence, and offers no ground upon which we can interfere with the judgment,
Affirmed.